Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found during the search was US Patent 10,183,627 to Liu.  
Regarding claim 21, Liu discloses a hitch mount device (21), a mast structure (121) connected to the hitch mount device by a mast tilting assembly including a bolt (see unnumbered pivot bolt through 221 in Fig. 2), an manual actuator (40) having a cam surface (431 – Fig. 8), a latch bar (45 – Figs. 10-11) moveable by the cam surface between latched and unlatched positions (Figs. 10-11), a first plate (221) fixed to the hitch mount device and having a slot (slots in 221 – Fig. 2) configured to receive the latch bar (Figs. 10-11) and a second plate (side plates of 41) fixed to the mast structure, pivotable about the bolt and having a first notch (411 – Fig. 2) configured to receive the latch bar.  Liu fails to disclose the manual actuator fixed to an actuator plate, the actuator plate being pivotable about the bolt and the actuator plate having the cam surface.  
Regarding claim 33, Liu discloses many of the claimed elements as outlined above, but fails to disclose the manual actuator fixed to a pair of actuator plates, each actuator plate being pivotable about the bolt (the same bolt the rotatable plates are pivotable about) and the actuator plates having the cam surfaces.  
Regarding claim 40, Liu discloses many of the claimed elements as outlined above, but fails to disclose the manual actuator fixed to a pair of actuator plates, each actuator plate being pivotable about the bolt and the actuator plate having cam surfaces and hook members as claimed.  
No other prior art references were discovered that would be properly combinable with Liu to arrive at applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734